In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Burke, J.), dated July 22, 2004, as granted the cross motion of the defendant Hauppauge Youth Organization for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
A party moving for summary judgment must make a prima facie showing of entitlement to judgment as a matter of law, offering sufficient evidence to demonstrate the absence of any material issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Here, the defendant Hauppauge Youth Organization demonstrated its entitlement to judgment as a matter of law.
In opposition, the plaintiff failed to raise a triable issue of fact. Crane, J.P., Rivera, Fisher and Dillon, JJ., concur.